         

Exhibit 10.1

     
Stock Option Award Certificate
   
(NON-QUALIFIED OPTION)
  ID: XXXXXXXX
 
  88 Sidney Street
 
  Cambridge, MA 02139

 

         
«FIRST_NAME» «MIDDLE_NAME» «LAST_NAME»
  Option Number:   «NUM»
«ADDRESS_LINE_1»
  Plan:   «PLAN_NAME»
«ADDRESS_LINE_2»
       
«ADDRESS_LINE_3»
       
«CITY», «STATE» «ZIP_CODE»
  ID:   «ID»

 
Effective «GRANT_DATE», you have been granted a non-qualified Option to buy
«SHARES_GRANTED» shares of Alkermes, Inc. (the “Company”) common stock at
«OPTION_PRICE» per share.
The total option price of the shares granted is «TOTAL_OPTION_PRICE».
Shares in each period will become fully vested on the date shown.

          Shares   Vest Date   Expiration
«SHARES_PERIOD_1»
       
«SHARES_PERIOD_2»
       
«SHARES_PERIOD_3»
       
«SHARES_PERIOD_4»
       

In the event of the termination of your employment with the Company by reason of
retirement, the vesting and exercisability of the Option shall be accelerated,
and the period during which the Option (to the extent it is exercisable on the
date of retirement) may be exercised shall be extended, as follows:

         
Age at retirement and full years of cumulative service as an employee of the
Company at retirement (but not including any service in a non-employment
relationship with the Company)
  Acceleration of vesting date   Exercise period following date of termination
of employment by reason of retirement (but not beyond the original term of the
Option)
 
       
60 or over and at least 6 years
  1 year   1 year
 
       
62.5 or over and at least 8 years
  2 years   2 years
 
       
65 or over and at least 10 years
  4 years   3 years

In the event of the termination of your employment with the Company (but not the
termination of a non-employment relationship with the Company) by reason of
death or permanent disability, the Option shall vest and be exerciseable in full
on such termination of employment and the period during which the Option (to the
extent that it is exercisable on the date of termination of employment) may be
exercised shall be three (3) years following the date of termination of
employment by reason of death or permanent disability, but not beyond the
original term of the Option.
The foregoing Option has been granted under and is governed by the terms and
conditions of this Certificate and the Alkermes 2008 Stock Option and Incentive
Plan.

         
 
Alkermes, Inc.
 
 
Date    

